132 F.3d 1316
JAMES BARLOW FAMILY LIMITED PARTNERSHIP;  John and Lois HaunFamily Partnership;  Barlow & Haun, Inc.;  L.A. McPeek andCompany;  Barbara B. Crews;  B.J. Bradshaw Estate, by FirstInterstate Bank of Utah, Trustee;  Alpha Exploration, Inc.;Chevron U.S.A., Inc., Plaintiffs-Appellees,v.DAVID M. MUNSON, INC., Defendant-Appellant.UNITED STATES of America, Amicus Curiae.
No. 96-1202.
United States Court of Appeals,Tenth Circuit.
Dec. 15, 1997.

Before SEYMOUR, Chief Judge, and HENRY and BRISCOE, Circuit Judges.

ORDER

1
The Barlows have filed a motion to clarify our order and opinion on rehearing.  Because our mandate issued on November 21, 1997, we treat the motion as one to recall the mandate.  Under our inherent authority to recall the mandate for the purpose of clarifying an ambiguous prior order of the court, see Coleman v. Turpen, 827 F.2d 667, 671 (10th Cir.1987);  Dilley v. Alexander, 627 F.2d 407, 410-411 (D.C.Cir.1980), we grant the motion and recall the mandate.


2
We clarify the opinion by eliminating the phrase on page 3 stating that we grant summary judgment in favor of Munson and by stating instead that we remand the matter for further consideration.  In addition, on the last page we eliminate the phrase "and Munson thus has a complete defense to the nonpayment of royalties to the Barrows."